Citation Nr: 0126638	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  98-20 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUES

The propriety of an initial 10 percent evaluation for tinea 
corporis.

Entitlement to an increased rating for hypertension, 
currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1986 to December 
1991, including service in Southwest Asia during the Persian 
Gulf War.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1997 rating decision by the 
VA RO in Huntington, West Virginia.  In that decision, the RO 
granted service connection for tinea corporis and assigned a 
10 percent evaluation for that condition, effective from 
December 1996; and denied an increased evaluation for 
hypertension (rated 10 percent).



FINDINGS OF FACT

1.  The veteran's skin condition has been manifested 
primarily by occasional rashes and dry skin over various body 
parts, including the left wrist, hands, groin, buttocks, 
thighs, feet (including toenails), scalp, and abdomen since 
December 1996; ulceration, exudation, constant itching, 
extensive lesions or marked disfigurement have not been 
demonstrated at any time since December 1996.

2.  The veteran's hypertension is manifested primarily by 
diastolic pressure predominantly 100 or more and systolic 
pressure predominantly 160 or more; diastolic pressure 
predominantly 110 or more or systolic pressure predominantly 
200 or more is not found.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
tinea corporis at any time since December 1996 are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 
4.118, Diagnostic Code 7806 (2001).

2.  The criteria for a rating in excess of 10 percent for 
hypertension are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101, effective 
prior to or as of January 12, 1998 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Propriety of an Initial 10 Percent Evaluation for Tinea 
Corporis

A.  Factual Background

The veteran had active service from August 1986 to December 
1991, including service in Southwest Asia during the Persian 
Gulf War.

VA and private medical reports show that the veteran was 
treated and evaluated for various conditions, including skin 
problems and hypertension, from 1996 to 2000.  The more 
salient medical reports with regard to the issues being 
considered in this appeal will be discussed in the 
appropriate sections of this decision.

The veteran underwent a VA skin examination in September 
1997.  He gave a history of skin problems that began in 
service in Saudi Arabia.  He reported that the skin problems 
had involved his hands, left wrist, feet, and groin area in 
the past.  He reported treating the skin problems with a 
cortisone-type cream purchased over-the-counter.  He 
complained of worsening skin problems in hot weather and 
chapped skin in cold weather.  There was a circular reddish 
area of the left wrist where he wore his watch.  There was 
dry skin of the hands.  There was an erythematous rash with 
scale of the groin, buttocks, and inner thighs, and a similar 
rash on the feet.  Some of the toenails were involved.  The 
diagnosis was tinea corporis of the left wrist, tinea manuum 
of the hands, tinea cruris of the groin, tinea pedis, and 
tinea unguium.  The examiner expected that the veteran's skin 
problems would respond nicely to internal anti-fungal 
treatments such as Lamisil or Sporanox.

The veteran underwent a VA heart examination in January 1999.  
At this examination, he gave a history of skin lesions that 
started in Saudi Arabia.  He reported that the lesions had 
spread since then and were constantly present.  He reported 
that medication had abated his itching, but didn't affect the 
lesions.  He reported that the lesions began as pruritic 
erythematous areas that occasionally became pustules, 
draining white purulent material.  The lesions then formed 
eschar, resolved, and then returned and started the cycle 
over again.  Examination of the skin revealed dry palms of 
the hands and feet, with onychomycosis of the great toenail.  
There were scaly pruritic erythematous lesions of the 
inguinal areas.  There was approximately a 14 centimeter 
diameter area of patches of dry scaly pruritic lesions of the 
buttocks.  There was dry, scaly skin of the upper thighs.  
The diagnoses were tinea corporis of the buttocks and thighs, 
tinia manuum of the hands, tinea cruris of the groin, tinea 
pedis of the feet, and onychomycosis of the nails of the 
feet.

The veteran underwent a VA examination in August 1999.  He 
gave a history of tinea corporis.  There was a yellowing of 
the toenails on both feet.  There was no rash seen on the 
body.  There was no rash seen on the head.  The impression 
was tinea corporis.  He was recommended for a dermatology 
consultation with biopsy and photographs.

The veteran underwent a VA skin examination in September 
1999.  At that time, he had some seborrheic dermatitis of the 
hands, the ear canals, and the left nasal crease.  He had 
some scattered common nevi which showed no unusual changes on 
his trunk, and some stria around the lower abdominal wall and 
hips.  There were no findings at all on the hands, groin, 
buttocks, and thighs.  There was some involvement of the web 
spaces of the feet, with dryness and scaling of the first and 
third toenails of the right foot and the great toenail on the 
left.  There were no areas of ulceration, exfoliation or 
crusting.  There were no lesions visible on the body, and the 
examiner found no need for photographs.  The diagnosis was 
history of tinea corporis and tinea cruris, with signs of 
tinea pedis and tinea unguium. 

The veteran testified before the undersigned in August 2001.  
His testimony was to the effect that he had skin problems 
that began as boils that would burst and then turn into a 
rash.  He testified to the effect that he had flare-ups of 
his skin problems about twice a year, and that the rash 
affected various areas, including his hands, groin, buttocks, 
and feet.  He reported treating his skin problems during 
periods of flare-ups with Mycelex.


B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claims for a 
higher rating for his skin condition and hypertension, that 
such evidence has been discussed in sections I and II of this 
decision, and that he has been provided with VA examinations 
sufficient to determine the current severity of those 
disorders.  

The veteran and his representative have been provided with a 
statement of the case and supplemental statement of the case 
that discuss the pertinent evidence, as well as the laws and 
regulations, related to his claims, and which essentially 
notify them of the evidence required in order for the veteran 
to prevail on those claims.  The veteran's representative has 
also been given the opportunity to submit written argument.  
Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims, and that he is not prejudiced 
by appellate consideration of the claims without a prior 
remand of the case to the RO in order to provide additional 
assistance as required by the VCAA, or to give the 
representative an additional opportunity to present evidence 
and/or argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Hence, 
no further assistance to the veteran is required in order to 
fulfill VA's duty to assist him in the development of his 
claims.  

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represents, as 
far as can practicably be determined, the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Also, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The evidence reveals that the veteran has skin problems 
affecting various parts of his body which are primarily 
diagnosed as tinea corporis.  This condition is rated 
analogous to eczema.  38 C.F.R. § 4.20.   Eczema with slight, 
if any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area will be assigned a zero percent rating.  
A 10 percent rating is warranted for eczema with exfoliation, 
exudation or itching and involvement of an exposed surface or 
extensive area.  A 30 percent evaluation requires constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation requires ulceration 
or extensive exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant disfigurement.  
38 C.F.R. § 4.118, Code 7806.

The report of the veteran's VA skin examination in 1997 
reveals that he had a circular reddish area of the left wrist 
where he wore his watch, dry skin of the hands, an 
erythematous rash with scale of the groin, buttocks, and 
inner thighs, and a similar rash on the face, as well as 
involvement of some of his toenails.  At the January 1999 VA 
examination, he reported lesions that began as pruritic 
erythematous areas, and which occasionally became pustules, 
draining a white purulent material, and then forming eschar.  
These lesions resolved, and then returned, creating a 
recurring cycle.  Examination of the veteran's skin at that 
time revealed dry palms of the hands and feet with 
onychomycosis of a great toenail.  There was a scaly pruritic 
erythematous lesion of the inguinal area.  There was 
approximately a 14 centimeter diameter area of patches of dry 
scaly pruritic lesions of the buttocks.  There was dry, scaly 
skin of the upper thighs.  While the veteran complained of 
draining pustules at the January 1999 examination, the report 
of that examination and of his other VA examinations failed 
to show evidence of exudation or constant itching.  Nor does 
the medical evidence reveal the presence of extensive lesions 
or marked disfigurement due to the veteran's skin problems.

At the time of the September 1999 VA skin examination, the 
veteran had some seborrheic dermatitis of the hands, ear 
canals, and left nasal crease.  He had some scattered common 
nevi with no unusual changes on his trunk, and some stria 
around the lower abdominal wall and hips.  There were no 
findings at all on the hands, groin, buttocks, and thighs.  
There was some involvement of the web spaces of the feet with 
dryness and scaling of the first and third toenails of the 
right foot, and of the great toenail on the left.  There were 
no areas of ulceration, exfoliation or crusting.  

After consideration of all the evidence, including the 
testimony in 2001, the Board finds that the veteran's skin 
condition is manifested primarily by occasional rashes and 
dry skin over various body parts, including the left wrist, 
hands, groin, buttocks, thighs, feet (including toenails), 
scalp, and abdomen, and has been so since December 1996.  The 
Board finds that the 10 percent evaluation assigned for his 
skin condition best represents his disability picture from 
December 1996 to the present.  38 C.F.R. § 4.7.  While 
statements and testimony from the veteran are to the effect 
that his skin condition is more severe than currently rated, 
the evidence does not show the presence of ulceration, 
exudation, constant itching, extensive lesions or marked 
disfigurement sufficient to support a higher rating for his 
skin problem at any time since December 1996.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The preponderance of the 
evidence is against the claim for a higher rating for tinea 
corporis at any time since December 1996, and the claim is 
denied.


II.  Entitlement to an Increased Evaluation for Hypertension

A.  Factual Background

RO rating decisions in September 1992 and May 1993 granted 
service connection for hypertension, and assigned a 
10 percent evaluation for that condition, effective from 
December 1991.  The 10 percent rating has remained unchanged 
since then.

VA medical reports of the veteran's treatment in the late 
1990's and 2000 show that he treats his hypertension with 
medication.  These reports also reveal that his hypertension 
is occasionally uncontrollable.

In September 1997, the veteran underwent a VA general medical 
examination.  He gave a history of hypertension that was 
being treated with Procardia.  On cardiovascular examination, 
the point of maximum pulse was not felt.  Heart sounds were 
normal.  There were no heart murmurs.  There was no evidence 
of cardiac decompensation.  Blood pressure, sitting, was 
156/100; recumbent, the blood pressure was 154/102; and 
standing, the blood pressure was 160/98.  The diagnosis was 
mild hypertension.

The report of the January 1999 heart examination shows that 
the veteran's blood pressure was not treated medically until 
January of 1992.  At that time, his blood pressure was 
140/110.  In November 1992, his blood pressure was 164/98.  
In January 1994, the blood pressure was 150/100.  In April 
1994, the blood pressure was 163/100, and in August 1995, the 
blood pressure was 166/100.  His blood pressure had been 
treated with various medications since 1992.  He was started 
on Cardura, and in December 1996, was diagnosed with severe 
hypertension, with a blood pressure of 178/118.  He was 
started on benazepril, and a workup for secondary 
hypertension was negative.  In October 1997, his blood 
pressure was 144/98.  In May 1998, the blood pressure was 
171/101.  In October 1998, the blood pressure was 158/91.  
His blood pressure at the time of examination was 164/94.  
The diagnosis was difficult to control hypertension.

At the August 1999 VA heart examination, the veteran's blood 
pressure was 200/122, 166/118, and 154/108.  A chest X-ray 
reportedly revealed no evidence of active pulmonary disease.  
The heart and mediastinal structures were unremarkable.  The 
impression was uncontrolled hypertension.

A private medical report shows that the veteran had an ECG in 
September 1999.  The conclusion was normal ECG.

In December 1999, the veteran underwent selective coronary 
arteriogram, LV (left ventricle) gram.  It was noted that, 
initially on angiography, it was thought that there may be a 
significant ostial left main lesion, but this was only seen 
on one view.  IVUS demonstrated no lesion in the left main, 
with smooth contours and no calcifications.  The conclusions 
were normal coronary arteries and mild depressed LV Function 
[EF (ejection fraction) of 40-50 percent].  It was noted that 
the veteran had cardiac risk factors, including hypertension 
and previous tobacco use, and that he had been having 
atypical chest pain.  A P-thall was done and revealed only 
mild reversible defect in the distal inferior wall.  
Angiography revealed large normal coronary arteries.  LV gram 
revealed mild global hk.  Noted at the time was that the 
etiology might be idiopathic cardiomyopathy or small vessel 
disease.

A VA medical report reveals that the veteran underwent 
nephrology evaluation in March 2000.  A history of 
hypertension, hypokalemia, and metabolic alkalosis was noted.  
It was noted that he had a tentative diagnosis of Liddle's 
syndrome, and that he had been started on amiloride with 
initial good response that eventually decreased.  The 
assessments were confirmed findings of hypertension, 
hypokalemia, and metabolic alkalosis in a young man that made 
the diagnosis of Liddle's syndrome possible.

A VA medical report reveals that the veteran was evaluated in 
May 2000 for hypertensive heart disease.  It was noted that 
various studies had been performed on the veteran, and that 
he appeared to have a history of Liddle's syndrome.  
Additionally noted was that he was being treated for 
presumptive heart failure and/or cardiomyopathy.  It was 
noted that a cardiac stress test in October 1999 had revealed 
an ejection fraction of 59 percent, with a questionable 
ischemia on the distal inferior wall, and that cardiac 
catheterization in December 1999 had revealed normal 
coronaries, but an ejection fraction of 40 to 45 percent.  
The assessment was history of hypertension and evidence of 
myocardial dysfunction.  He was recommended for ECG and MUGA 
(multiple grated acquisition) scan.

The veteran underwent a VA heart examination in June 2000.  
The examiner reviewed the veteran's medical records.  The 
veteran's blood pressure was 150/92.  His heart revealed a 
regular rate and rhythm without murmurs, gallops or rubs.  A 
MUGA scan reportedly revealed the left ventricular ejection 
fraction to be equal to 58 percent (normal at least 
55 percent).  Peak filling rate was 2.6 end diastolic volume 
per second (normal at least 2.5).  An ECG reportedly revealed 
normal chamber size, and good left ventricular function.  
Ejection fraction was approximately 55 to 60 percent.  There 
was trace MR (mitral regurgitation) and AI (aortic 
insufficiency).  There was no aortic stenosis.  The 
interpretation was probably normal ECG.  The conclusion was 
that the veteran did not have significant coronary or 
myocardial or valvular disease.  He essentially had no 
structural heart disease that warranted particular attention.  
His blood pressure needed to be controlled and managed.  In 
addition, his Liddle's syndrome needed to be treated.  It was 
noted that it was extremely unlikely that he had significant 
cardiomyopathy which had resolved.  It was much more likely 
that the initial evaluation at the time of catheterization 
was in error.

An addendum to the report of the veteran's VA medical 
examination in June 2000 was prepared in November 2000 by the 
cardiologist who conducted the examination.  The signatory 
spoke to a physician of another VA medical facility who was a 
cardiology fellow trainee who suspected that the veteran may 
very well have some hypertensive cardiomyopathy during 
episodes of high blood pressure (as noted above) and noted 
that there were records of a poor left ventricular systolic 
function documented to support the veteran's claim that he 
had cardiomyopathy.. The signatory noted that the veteran had 
had 2 nuclear scans that revealed ejection fractions of 
59 percent and 58 percent.  There was quite close concordance 
between the Cardiolite imaging results and the MUGA scan 
result.  In addition, the veteran had an ECG that was read as 
normal, with no evidence of ventricular hypertrophy or 
diastolic dysfunction.  Moreover, the MUGA scan showed no 
evidence of diastolic dysfunction, and a diastolic volume of 
2.6 per minute that was within normal limits.  Taken 
together, it was noted that there was essentially no 
objective evidence that the veteran had cardiomyopathy 
resulting in either systolic dysfunction or diastolic 
dysfunction.  The outlying data that was not consistent with 
those findings was the result of the cardiac catheterization 
that appeared to indicate by casual inspection a decrease in 
left ventricular systolic function that had simply not been 
substantiated in other tests.  It was concluded that the 
veteran had no evidence of coronary artery disease by 
catheterization.  The signatory noted that he was a member of 
the American Society of Nuclear Cardiology, and the American 
Society of Echocardiography, as well as the author of many 
publications on both basic and clinical aspects of myocardial 
dysfunction and heart failure

The veteran testified at a hearing before the undersigned in 
August 2001.  His testimony was to the effect that he treated 
his hypertension with medication, and that he had 
cardiomyopathy associated with this condition.  His testimony 
was to the effect that his hypertension was more severe than 
currently rated.  


B.  Legal Analysis

The criteria for the assignment of disability evaluations are 
noted in section I above.  In the evaluation of the veteran's 
hypertension, however, the regulations require that where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

A 10 percent evaluation is warranted for hypertensive 
vascular disease (essential arterial hypertension) where the 
diastolic pressure is predominantly 100 or more.  A minimum 
10 percent evaluation is also assigned when continuous 
medication is shown necessary for the control of hypertension 
and there is a history of diastolic blood pressure of 
predominantly 100 or more.  A 20 percent evaluation requires 
diastolic pressure of predominantly 110 or more with definite 
symptoms.  38 C.F.R. § 4.104, Code 7101, effective prior to 
January 12, 1998.

The regulations for the evaluation of disabilities of the 
cardiovascular system were revised, effective from January 
12, 1998.  62 Fed. Reg. 65,207-65,224 (Dec. 11, 1997).  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that are to the advantage of the veteran 
should be applied.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions, and may only be applied as of the effective date.  
VAOPGCREC 3-2000.

Hypertensive vascular disease (hypertension and isolated 
systolic hypertension) warrants a 60 percent rating when the 
diastolic pressure is predominantly 130 or more.  A 
40 percent rating is warranted when the diastolic pressure is 
predominantly 120 or more.  A 20 percent rating is warranted 
when the diastolic pressure is predominantly 110 or more, or; 
systolic pressure is predominantly 200 or more.  A 10 percent 
rating is warranted when the diastolic pressure is 
predominantly 100 or more, or; systolic pressure is 
predominantly 160 or more, or; there is a history of 
diastolic pressure predominantly 100 or more and the 
individual requires continuous medication for control.  
38 C.F.R. § 4.104, Code 7101, effective as of January 12, 
1998.

Initially, the Board notes the veteran's testimony to the 
effect that he has cardiomyopathy associated with his 
hypertension.  While some of the evidence suggests that the 
veteran may have myocardial dysfunction, the veteran was 
examined at a VA medical facility in June 2000 by a 
cardiologist who also reviewed the veteran's medical history 
and concluded that there was essentially no objective 
evidence that the veteran had cardiomyopathy resulting in 
either systolic dysfunction or diastolic dysfunction.  The 
cardiologist also concluded that there was no evidence that 
the veteran had coronary artery disease by catheterization.  
The other evidence of record indicating that the veteran may 
or may not have cardiomyopathy is not sufficient to rebut the 
conclusions of the heart specialist that the veteran does not 
have cardiomyopathy or heart disease.  Under the 
circumstances, a higher rating for the hypertension based on 
hypertensive heart disease or hypertension with 
cardiomyopathy is not warranted.

The evidence also indicates that the veteran may have 
Liddle's disease.  There is no evidence showing that this 
condition is proximately due to or the result of the 
veteran's service-connected hypertension.  Hence, this 
condition is not considered a manifestation of the 
hypertension and will not be considered in the evaluation of 
this latter condition.  38 C.F.R. § 4.14 (2001).

The overall medical evidence shows that the veteran's 
hypertension is manifested primarily by elevated systolic and 
diastolic pressure.  While the reports of the veteran's VA 
heart examinations in January 1999 and August 1999 show a 
history of isolated systolic and diastolic pressures of 200 
and 110, respectively, or more, the evidence does show that 
these findings are predominant.  In the absence of systolic 
and diastolic pressures that are predominantly 200 or 110, 
respectively, or more, the evidence does not support the 
assignment of a rating in excess of 10 percent for 
hypertension under Diagnostic Code 7101, effective prior to 
or as of January 12, 1998.

The preponderance of the evidence is against the claim for an 
increased evaluation for hypertension, and the claim is 
denied.  Since the preponderance of the evidence is against 
the claims considered in this appeal, the benefit of the 
doubt doctrine is not for application with regard to those 
claims.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).





ORDER

An initial rating in excess of 10 percent for service-
connected tinea corporis is denied

An increased evaluation for hypertension is denied.




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

